                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


 Brian Howell,                                    )   Civil Action No.: 2:18-1323-BHH
                                                  )
                                     Plaintiff,   )
                                                  )
                      v.                          )               ORDER
                                                  )
 Andrew M. Saul,                                  )
 Commissioner of Social Security,                 )
                                                  )
                        Defendant.                )
 ________________________________                 )

       This matter is before the Court on Plaintiff Brian Howell’s (“Plaintiff”) complaint filed

pursuant to 42 U.S.C. § 405(g), seeking judicial review of the Commissioner of Social

Security’s final decision, which denied Plaintiff’s claim for disability insurance benefits and

supplemental security income. The record includes the report and recommendation

(“Report”) of a United States Magistrate Judge, which was made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a), D.S.C. In the Report, which was

filed on July 10, 2019, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision denying benefits. Attached to the Report was a notice

advising Plaintiff of her right to file written objections to the Report within fourteen days of

being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court hereby adopts and incorporates the Report (ECF No. 14).

Therefore, it is ORDERED that the Commissioner’s decision denying benefits is affirmed.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

July 29, 2019
Charleston, South Carolina




                                                2
